Citation Nr: 1744975	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-15 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction now lies with the Winston-Salem, North Carolina RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2017 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The Board most recently remanded the Veteran's claim in May 2017 for further development and readjudication.  The requested development on remand, consisting of obtaining a VA examination, has been accomplished.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's PTSD has been primarily manifested by symptoms indicating total social and occupational impairment.

2.  The Veteran is currently service connected for lung cancer, rated as 100 percent disabling; metastatic bone cancer, rated as 100 percent disabling; transitional cell carcinoma, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, which is noncompensable prior to February 7, 2007, rated as 10 percent disabling from February 7, 2007 to September 28, 2009, and 20 percent disabling thereafter; and has noncompensable disability evaluations for a left anterior tonsillary pillar and a surgical scar.  He is receipt of special monthly compensation, effective from March 22, 2017, based on having a total schedular rating for lung cancer and an additional service-connected disability of metastatic bone cancer, independently ratable at 60 percent or more as set forth under 38 U.S.C.A. § 1114(s) (2016). 


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating for PTSD of 100 percent, for the entire period on appeal, have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal and Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under DC 9411 for PTSD, which is evaluated at 30 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan, 16 Vet. App. at 442.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a higher disability rating for his service-connected PTSD, currently evaluated at 70 percent disabling, effective June 7, 2006.

As discussed in further detail below, the Board finds that a 100 percent disability rating is warranted for the period on appeal.  

In June 2017, a VA examiner opined that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated that the Veteran suffered problems with concentration, but a mental status evaluation did not reveal clinically-significant memory dysfunction.  In addition, mood-congruent delusions and hallucinations were neither volunteered nor elicited.  The Veteran seemed to have fair judgment and impulse control.  

Conversely, an August 2017 letter from M.N., the Veteran's current primary treatment provider, reported that, based on her observations and review of treatment records, the Veteran's PTSD causes total social and occupational impairment.  In support of her contention, the clinician reported that the Veteran displays ongoing problems with cognitive impairment and communication.  He has episodes of disorientation to time and place and his personal hygiene has gradually deteriorated.  The Veteran's wife reported that the Veteran will sleep in his clothes and at times, has gone 10-14 days without bathing or changing his clothes.  The clinician also noted that the Veteran reports episodes of auditory hallucinations.  In addition, multiple trials of antidepressants and mood stabilizers in various combinations have had little impact on the Veteran's depression and PTSD over the years.  

Based on the foregoing, the Board finds that the opinions of both the June 2017 VA examiner and the Veteran's primary treatment provider are comprehensive, supported by a detailed rationale, and based upon a thorough review of the record, despite the different conclusions reached.  Where, as here, the evidence of record is in relative equipoise, all doubt is to be resolved in the favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Accordingly, the Board has resolved all doubt in the Veteran's favor and finds that a 100 disability rating is warranted for the Veteran's service-connected PTSD.  The claim is consequently granted in full.

TDIU

The Veteran is currently service connected for lung cancer, rated as 100 percent disabling; metastatic bone cancer, rated as 100 percent disabling; transitional cell carcinoma, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, which is noncompensable prior to February 7, 2007, rated as 10 percent disabling from February 7, 2007 to September 28, 2009, and 20 percent disabling thereafter; and has noncompensable disability evaluations for a left anterior tonsillary pillar and a surgical scar.  He is receipt of special monthly compensation (SMC), effective from March 22, 2017, based on having a total schedular rating for lung cancer and an additional service-connected disability of metastatic bone cancer, independently ratable at 60 percent or more as set forth under 38 U.S.C.A. § 1114(s) (2016).  See also 38 C.F.R. § 3.350(i).

Therefore, what must be resolved is whether an award of TDIU is warranted prior to March 22, 2017.  As a result of this Board decision, the Veteran has been granted an initial schedular rating of 100 percent for his PTSD for the entire period on appeal. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Therefore, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  As such, the issue of TDIU is moot.  

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a Veteran's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. at 280 (analyzing 38 U.S.C.A. § 1114(s)).  However, such a scenario is not present here, as prior to March 22, 2017, the Veteran does not have other disabilities beyond his PTSD which warrant additional compensation, given the SMC grant.  The TDIU claim is thus appropriately found moot and dismissed.


ORDER

Entitlement to a disability rating of 100 percent for service-connected PTSD is granted, subject to the controlling regulations governing monetary awards.

Entitlement to TDIU is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


